Citation Nr: 1106992	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent prior to April 7, 2004, and in excess of 70 percent 
thereafter, for posttraumatic stress disorder (PTSD), to include 
entitlement to an earlier effective date for the 70 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that implemented a January 2006 Board decision 
granting entitlement to service connection for post traumatic 
stress disorder (PTSD).  The RO evaluated the disorder as 50 
percent disabling effective October 31, 2000.  

In August 2006, the Veteran filed a notice of disagreement, 
appealing the evaluation assigned to his PTSD.  The Veteran 
contended that this PTSD more nearly approximates a 70 percent 
evaluation.  In August 2006, the RO increased the evaluation of 
the Veteran's PTSD to 70 percent disabling effective February 23, 
2006.  In September 2006, the Veteran submitted a statement 
contending that the 70 percent evaluation should be assigned from 
November 1, 2000.  The Veteran styled the request as a request 
for an earlier effective date for the grant of an increased 
rating from 50 percent to 70 percent.  In August 2007, the RO 
granted an effective date for the 70 percent evaluation of the 
Veteran's PTSD of April 7, 2004.  The RO also granted individual 
unemployability effective April 7, 2004.  In September 2007, the 
Veteran again submitted a statement requesting a 70 percent 
evaluation back to November 2000.  In November 2008, the RO 
issued a statement of the case that denied an earlier effective 
date for the increase in evaluation to 70 percent for PTSD, and 
also continued the 70 percent evaluation for PTSD effective April 
7, 2004.  The Veteran submitted a substantive appeal in January 
2009.  

In this regard, the Board notes that the Veteran and the RO both 
styled the present appeal as a request for an earlier effective 
date, prior to April 7, 2004, for the grant of 70 percent for 
PTSD.  This was addressed in the August 2007 rating decision and 
the November 2008 statement of the case.  The RO also continued 
to deny a higher evaluation before and after April 7, 2004.  The 
Board also notes that the Veteran submitted a notice of 
disagreement in August 2006 challenging the initial evaluation 
assigned.  38 C.F.R. § 20.302.  The claim for a higher initial 
evaluation going back to the date of the claim was therefore 
placed before VA and was not withdrawn by the Veteran.  The 
November 2008 statement of the case, while not perfect, addressed 
this basic contention, in that it rejected a higher evaluation 
for the Veteran's PTSD in both appeal periods.  Therefore, as the 
Veteran has perfected an appeal as to the initial rating assigned 
for his service-connected PTSD, and also perfected an appeal with 
respect to a claim for an earlier effective date for the 70 
evaluation assigned to his PTSD, the Board has characterized the 
issue as set forth above.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999); see also AB v. Brown, 6 Vet. App. 35, 38- 39 
(1993) (when a Veteran takes issue with the initial disability 
rating for his PTSD, he is presumed to be seeking the maximum 
benefits available under the law).  

The Veteran, accompanied by his representative, testified before 
the undersigned Veterans Law Judge at a hearing in November 2010.  
A copy of the hearing transcript has been associated with the 
claims file.  

Subsequent to the most recent statement of the case in connection 
with the claim, additional medical records were associated with 
the Veteran's claims file.  No waiver of initial RO consideration 
was provided.  The medical records submitted refer to the current 
severity of and treatment for his PTSD disability.  In this 
regard, the Board notes that in February 2009, after the 
submission of these records, the RO issued a rating decision with 
respect to an evaluation in excess of 70 percent from April 7, 
2004, satisfying the requirement that the RO first consider the 
evidence related to the current state of the Veteran's disorder.  
The Board also finds that the evidence is not relevant to the 
other questions under consideration in this case (the evaluation 
of the Veteran's PTSD prior to April 7, 2004 and whether an 
earlier effective date is warranted for a 70 percent evaluation).  
Therefore, a remand to the RO for initial consideration of this 
evidence is not required in this case.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Prior to April 7, 2004, the Veteran's posttraumatic stress 
disorder was manifested by depression; social isolation; feelings 
of irritability; difficulties in concentration; hypervigilance; 
sleep disturbances; exaggerated startle response; difficulties in 
adapting to stressful circumstances; impairment of the ability to 
establish and maintain effective relationships; and serious 
impairment of the ability to maintain employment.

2.  Since April 7, 2004, the Veteran's  posttraumatic stress 
disorder has continued to be manifested by depression; social 
isolation; feelings of irritability; difficulties in 
concentration; hypervigilance; sleep disturbances; exaggerated 
startle response; difficulties in adapting to stressful 
circumstances; impairment of the ability to establish and 
maintain effective relationships; and serious impairment of the 
ability to maintain employment.

3.  The claim for entitlement to service connection for PTSD was 
received at the RO on October 31, 2000, and a claim for an 
increased rating was received in September 2006; the evidence of 
record does establish that PTSD rose to a level commensurate with 
a 70 percent evaluation from and after October 31, 2000.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's  favor, the criteria for an 
initial disability rating of 70 percent for posttraumatic stress 
disorder prior to April 7, 2004, have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.1 - 4.14, 4.125 - 4.130, Diagnostic Code 9411 (2010).

2.  From April 7, 2004, the criteria for an initial disability 
rating in excess of 70 percent for posttraumatic stress disorder 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
20022002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 
4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an effective date of October 31, 2000, for 
the grant of a 70 percent evaluation for PTSD have been met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and to assist a claimant 
in developing the information and evidence necessary to 
substantiate a claim. Under 38 U.S.C.A. § 5103, VA must notify 
the claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In this regard, the Board notes that, with respect to the 
Veteran's initial increased rating claim for his service- 
connected PTSD, the Board observes that in Dingess v. Nicholson, 
the Court has held that upon receipt of an application for 
service connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of the 
claim for service connection, including that a disability rating 
and an effective date for the award of benefits will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, however, the Court also declared, 
that "[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled."  Id. at 491.  As 
such, no further VCAA notice is required with respect to the 
Veteran's claim for an initial higher disability rating for his 
PTSD; and under the circumstances, the Board finds no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

With respect to the earlier effective date claim, the Board first 
finds that no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations.  Such provisions do not apply where, as here, the 
relevant facts are undisputed and the resolution of the claim is 
entirely dependent upon the application of relevant statutes and 
regulations.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  In particular, the 
information and evidence associated with the claims files 
consists of the Veteran's service records, post- service 
treatment records and reports, VA examinations, and written 
statements submitted by the Veteran in support of the claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with respect 
to the Veteran's claim and that, under the circumstances of this 
case, VA has satisfied its duty to assist the Veteran. 
Accordingly, further development and further expending of VA's 
resources is not warranted. See 38 U.S.C.A. § 5103A.

II.  Increased rating for PTSD.

In this case, the Veteran's PTSD is evaluated as 50 percent 
disabling prior to April 7, 2004, and 70 percent thereafter, 
under Diagnostic Code 9411. 

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions and 
civilian occupations.  Generally, the degree of disabilities 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  While a Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, supra, the 
Court discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, as here, it was possible for a Veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based, as far as practicable, upon the average 
impairment of earning capacity with the additional provision that 
the Secretary of Veterans Affairs shall from time to time 
readjust the Schedule of Ratings in accordance with experience.  
In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation may be assigned 
commensurate with the average earning capacity impairment due 
exclusively to the service- connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The appellant's PTSD has been evaluated under the general rating 
formula for mental disorders.  

Under Diagnostic Code 9411, a 50 percent disability rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and-long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  Id.

Finally, a 100 percent disability rating is warranted upon a 
showing of total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.  Id.

The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the Diagnostic Code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect the 
level of occupational and social impairment, including (if 
applicable) those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Within the DSM-IV, Global Assessment 
Functioning ("GAF") scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 
Vet. App. 266 (1996).  A GAF score is highly probative as it 
relates directly to the appellant's level of impairment of social 
and industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 
204 (1994).

Typically, GAF scores ranging from 60 to 51 reflect moderate 
symptoms (e.g., flat affect, circumstantial speech, occasional 
panic attacks) or moderate difficulty in social and occupational 
functioning (e.g., friends, conflicts with peers or co-workers).  
Scores ranging from 50 to 41 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep job).

	1. An initial rating in excess of 50 percent prior to April 
7, 2004

The first issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 50 percent from 
October 31, 2000 (the effective date of the grant of service 
connection) until April 7, 2004 (the date the assigned disability 
evaluation was increased to 70 percent).  After considering all 
of the evidence of record, the Board finds that reasonable doubt 
should be resolved in the appellant's favor in terms of the 
assignment of an increased rating of 70 percent during this time 
frame.

Here, the Board notes that the Veteran, in February 2001 was 
diagnosed with post traumatic stress disorder, chronic and 
severe.  And while the Veteran was considered employable, he was 
recommended for low stress environments due to his persistent and 
severe PTSD symptoms.  He was assigned a GAF score of 45. 

A May 2001 VA examination indicated that the Veteran was being 
prescribed lithium daily and attending a weekly PTSD group.  The 
Veteran reported that he snaps easily and goes off the handle.  
He reported that he cannot sleep without sleeping pills and that 
even then he can only sleep about four hours a night.  The 
Veteran reported no emotions and that he just doesn't care for 
anything.  He indicated that he was a loner and likes to be 
alone.  The Veteran also reported aggressive behavior, indicating 
that he was a very aggressive person when he got back from 
Vietnam and that he gets in to verbal and physical fights.  He 
reported that he works as a truck driver for the city but that he 
could not get along with his boss.  He also reported that the 
town wants to fire him, but could not due to civil service rules.  
The Veteran stated that he had three cases with civil service.  
One for being unprofessional, one for lying, and one for 
arbitration,  He had been suspended for a few months in the past  
year.  The Veteran reported that he was keeping his Vietnam 
experiences in the closet and did not want to open it.  He stated 
that because he was getting treatment, he had no nightmares, 
flashbacks or recurrent thoughts.  The Veteran was noted to have 
a history of drug and alcohol abuse.  He was indicated to have 
had three DWIs and was in prison for three years for armed 
assault and assault and battery.  After examination, the Veteran 
was diagnosed with chronic PTSD.  The examiner indicated that the 
Veteran had a history of drinking with nightmares, flashbacks, 
and dissociative reaction.  When using alcohol, the Veteran was 
noted to have hallucination like seeing fire.  The examiner 
indicated that the Veteran had distressing dreams, but could not 
recall them.  The Veteran was noted to avoid crowds, be unable to 
watch war movies, and unable to talk about his war experiences.  
The Veteran was also noted to have irritability, insomnia and 
hyper alertness.  He was noted to check places to make sure no 
one is hiding there.  The examiner also indicated that the 
Veteran is not able to show affection for children or wife, and 
that nothing makes him happy.  The Veteran was assigned a GAF 
score of 40.

VA treatment records prior to April 7, 2004 indicate that the 
Veteran continued to receive care for his PTSD.  In January 2004, 
the Veteran was noted to continue to take lithium and medication 
to help him sleep.  He was noted to have extremes of mood and 
mood volatility, severe startle response, and hypervigilance.  He 
was noted to avoid movies, malls, and crowds.  Sleep was broken, 
but 6-7 hours were possible with medication.  The Veteran was 
noted to have traumatic memories and flashbacks of combat in 
Vietnam.  He was assigned a GAF score of 45.  Similar symptoms 
and a GAF scores of 45 were noted in April, July, and October 
2003 treatment notes.  GAF scores in the Veteran's VA treatment 
records ranged from 38 to 55, with most scores in the 40s. 

The Veteran's claims file also contains information related to 
the Veteran's employment and termination from his job.  These 
records indicate that the Veteran was suspended from his job for 
foul language, used to harass other town employees, in April 
2002.  In February 2004, the Veteran was suspended for grossly 
insubordinate and disrespectful conduct to direct supervisors and 
coworkers.  In July 2000, the Veteran was found to make 
inappropriate, explicit verbal comments to a female employee.  In 
April 2004, the Veteran was terminated from his employment for 
various offenses in February 2004, including bringing live 
ammunition to the workplace, threatening his supervisor, 
intimidating and threatening a town employee, taking unauthorized 
leave on two occasions. 

In light of the above-referenced evidence, the Board finds that 
an increased rating of 70 percent prior to April 7, 2004 is 
warranted in this case.  In making this decision, the Board notes 
that the Veteran appears to have made attempts to control his 
symptoms, with medication and counseling, indicating on several 
occasions that he could control his severe startle response and 
other symptoms.  However, the Board notes that the symptoms noted 
above were constant throughout the period from October 2000 
through April 2004.  And while the Veteran was assigned a GAF 
score of 55 on at least one occasion, the bulk of his scores were 
45, indicating serious symptoms or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep job).  This is further underscored by the 
inability of the Veteran to get along with his coworkers or 
control his behavior at work, leading to his termination in April 
2004.  

In this case, the Board finds the appellant's overall medical 
picture during this time frame to be reflective of serious 
symptoms as indicated by the consistency of the Veteran's 
symptoms and the consistency of his GAF scores of 45.  See Hayes 
v. Brown, 5 Vet. App. 60 (1993); Guerrieri v. Brown, 4 Vet. App. 
467 (1993) (the Board is responsible for assessing the 
credibility and weight to be given to the evidence).

In addition to the foregoing, the Board finds that the record on 
appeal prior to April 7, 2004 is devoid of medical evidence 
indicating that the appellant (1) experiences obsessional rituals 
that interfere with routine activities, (2) has exhibited 
intermittently illogical, obscure, or irrelevant speech, (3) 
experiences spatial disorientation or (4) suffers from an 
inability to establish and maintain effective relationships.  
Therefore an evaluation in excess of 70 percent is not warranted 
for this period.  

The Board finds that an assigned rating of 70 percent is most 
consistent with the appellant's overall symptomatology prior to 
April 7, 2004.  As such, the Board resolves doubt in the 
appellant's favor and finds that his PTSD symptomatology from 
October 31, 2000 to April 6, 2004 fulfills the rating criteria 
for a 70 percent disability evaluation.

2. An initial rating in excess of 70 percent from April 7, 2004

The Board must next address the question of whether the appellant 
is entitled to a disability rating in excess of 70 percent from 
April 7, 2004 (the effective date of the grant of service 
connection) to the present date.  After reviewing all evidence of 
record, with particular attention to the appellant's statements, 
the Board is of the opinion that the schedular criteria for a 100 
percent disability rating have not been met as the appellant's 
overall symptomatology does not illustrate that he experiences 
total occupational and social impairment.  

The medical evidence after April 7, 2004, indicates that the 
Veteran continued to suffer symptoms of PTSD.  An April 28, 2004 
VA treatment note indicated symptoms very similar to those 
reported above in April 2003 to January 2004.  In February 
through December 2005 treatment notes, the Veteran was noted to 
be continuing with his medication.  He was noted to be appealing 
his termination from his job with the city.  He was also noted to 
be doing part-time construction work in the mean time.  The 
Veteran took medication to sleep, and reported that lithium 
helped control his tendency toward volatile moods and severe 
startle response.  The Veteran was still noted to be 
hypervigilant and was found to avoid movies, malls, and crowds.  
The Veteran also reported that he was troubled by traumatic 
memories and flashbacks of combat in Vietnam.  The examiner 
indicated that the Veteran continued to be abstinent from drugs 
or alcohol.  He was assigned a GAF score of 45.  A March 2006 
treatment note indicated increased irritability with more 
disturbed sleep, but his symptoms were otherwise indicated to be 
similar to these reported in the 2005 treatment notes.  A GAF of 
45 was again assigned.  In an April 2006, treatment note the 
Veteran reported that he was a self-employed construction worker 
on leave from his job at the city.  He indicated that he was 
fighting to get his job back.  Similar PTSD symptoms were noted 
and a GAF of 45 was assigned.  In this treatment note the Veteran 
was noted to be casually dressed and well groomed.  He made 
fleeting eye contact, his mood was euthymic and his affect was 
guarded.  

In August 2006, the Veteran was afforded an additional VA 
examination in connection with his claim.  the Veteran was noted 
to live with his wife and two young sons.  The Veteran reported 
that he does not communicate with his wife and that they get 
along only because they do not see each other.  The Veteran 
reported that they live apart in the summer. The Veteran was not 
employed full time, although he was noted to do occasional odd 
jobs in construction, working approximately 4-5 hour per week.  
The examiner noted that the claims file had been reviewed and 
that the Veteran's demeanor as described in the documentation was 
very consistent with the vocational disability produced by post 
traumatic stress disorder.  The Veteran was noted to not get 
along with supervisors, use foul language, and that others 
perceived him as threatening and argumentative.  The Veteran was 
noted to have lost his appeal to the city to get his job back.  
The Veteran was also noted to have irritability issues.  The 
Veteran was found to have a current alcohol problem, drinking 15-
18 beers a day.  This was noted by the examiner to be secondary 
to his PTSD.  The Veteran indicated that he began to drink again 
a year and a half ago.  The Veteran was noted to have some short 
term memory problems due to his high level of anxiety.  He was 
noted to work 4-5 hour a week in construction. The Veteran's 
long-term memory was indicated to be intact, but he was found to 
have concentration and communication problems.  The Veteran would 
become irritable easily and reported that he restricted contact 
with others to avoid fights.  The examiner found that the Veteran 
would likely face extreme difficult in a normal work situation 
where he had a boss and sustained contact with colleagues.  The 
Veteran's symptoms were indicated to be quite constant, with at 
least moderate symptoms on a daily basis, becoming severe under 
stress.  The Veteran was also noted to isolate socially, but his 
activities of daily living seemed intact.  He was assigned a GAF 
score of 50 and was noted to have major vocation impairment and 
serious social impairment.

VA treatment records after August 2006 indicate continued similar 
symptoms and alcohol problems.  A GAF score of 42 was assigned in 
February  2007.

Finally, the Veteran submitted a January 2009 statement of his 
treating physician.  This physician noted that the Veteran had 
been under his care since 2001 and that he continues to be 
hampered by many severe and ongoing symptoms characteristic of 
PTSD.  He indicated that it was not medically or psychologically 
advisable for him to work and that his incapacitation is of a 
severity that renders him unemployable.

Based on the foregoing, the Board finds that an evaluation in 
excess of 70 percent from April 7, 2004 for PTSD is not 
warranted.

In this regard, the Board observes that although the appellant 
experiences major vocational impairment and serious social 
impairment, the Veteran has continued to work part time in 
construction, and has been noted to live with his wife and sons.  
He was noted in one treatment to be casually dressed and well 
groomed and the August 2006 examiner found that his activities of 
daily living seemed intact.  The August 2006 VA examiner 
indicated moderate symptoms daily, with severe symptoms under 
stress.  While the Veteran's symptoms are serious, as noted by 
the evidence outlined above, the Veteran's symptoms do not show 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.  As such a total 
evaluation for PTSD is not warranted from and after April 7, 
2004.

After reviewing the totality of the evidence referenced above, 
the Board finds that although the appellant's PTSD results in 
impairment in social and occupational functioning, this 
impairment does not currently rise to the level of total 
occupational and social impairment.  As such, the Board concludes 
that a 100 percent schedular evaluation is not warranted in this 
case at this time. Nonetheless, should the appellant's disability 
picture change in the future, the appellant may submit additional 
evidence which may qualify him for the assignment of a higher 
schedular rating. See 38 C.F.R. § 4.1.

In addition, with respect to the Veteran's claim, the Board has 
also considered the statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability for his 
service-connected disability, according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence concerning the nature and extent of the 
Veteran's disability has been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the evaluations.  
The medical findings (as provided in the examination reports) 
directly address the criteria under which these disabilities are 
evaluated.

The Board has further considered the provisions of 38 C.F.R. § 
3.321(b)(1) but finds that the evidence does not show that the 
Veteran's disability has caused marked interference with 
employment beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of hospitalization, 
or otherwise renders impractical the application of the regular 
schedular standards.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating assigned 
for a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Id.  

Here, the Board notes that the Veteran has already been awarded 
individual unemployability effective April 7, 2004.  Therefore, 
the Board finds that no further consideration of a TDIU is 
warranted.

III.  Earlier effective date.

The effective date of an evaluation and award based on an 
original claim or a claim for an increased evaluation is the date 
the claim is received or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for 
service connection is received within 1 year following separation 
from service, the effective date will be the day following 
separation from service; otherwise, the effective date is the 
date of the claim. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  For an increased rating claim, the effective 
date shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if the 
claim is received within one year from such date; otherwise, the 
effective date shall be the date of receipt of the claim.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).

An application for VA compensation must generally be in the 
specific form prescribed by the VA Secretary, i.e., VA Form 21- 
526. See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, 
any communication or action received from the claimant or certain 
specified individuals on the claimant's behalf which indicates an 
intent to apply for one or more VA benefits may be considered an 
informal claim. 38 C.F.R. § 3.155(a).  Such informal claim must 
identify the benefit sought.  Id. Further, information contained 
in treatment records may constitute an informal claim for an 
increase in compensation or to reopen a claim where service 
connection has already been established for the condition at 
issue.  See 38 C.F.R. § 3.157(b); see also MacPhee v. Nicholson, 
459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

In this case, the Veteran was granted service connection for PTSD 
by way of a January 2006 rating decision.  The disability was 
evaluated as 50 percent disabling, effective with October 31, 
2000, the date that the Veteran's claim of entitlement to service 
connection was received.  In August 2006, the RO increased the 
evaluation of the Veteran's PTSD to 70 percent disabling, 
effective February 23, 2006.  The Veteran did not challenge the 
effective date for the grant of service connection.  Rather, in 
September 2006, the Veteran requested an earlier effective date 
for the grant of the 70 percent evaluation, back to November 1, 
2000.  In August 2007, the RO granted an effective date of April 
7, 2004 for the 70 percent evaluation for PTSD.

In this case, the Board notes that a 70 percent evaluation for 
the Veteran's PTSD has been granted for the period from October 
31, 2000 to April 7, 2004.  October 31, 2000 is the date of the 
Veteran's claim of entitlement to service connection, and is more 
than one year prior to the September 2006 request for an earlier 
effective date for the increased rating.  As such, the Veteran's 
claim has been effectively granted in the previous analysis.  

In summary, there is evidence that the Veteran's PTSD warrants a 
70 percent evaluation, effective from the date of his claim of 
entitlement to service connection.  As the Board has granted an 
increased rating for the service-connected PTSD to 70 percent for 
the period from October 31, 2004 to April 7, 2004, the Veteran's 
request for a earlier effective date has already been effectively 
granted.  The correct date for the grant of a 70 percent 
evaluation for PTSD is October 31, 2000, the date the claim of 
entitlement to service connection was received.  See 38 C.F.R. § 
3.400.


ORDER

An initial disability rating of 70 percent for posttraumatic 
stress disorder is granted prior to April 7, 2004, subject to the 
laws and regulations governing the payment of monetary benefits.

An initial disability rating in excess of 70 percent for 
posttraumatic stress disorder from and after April 7, 2004 is 
denied.

An effective date of October 31, 2000, for the grant of a 70 
percent evaluation for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


